DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0057], in the second sentence, “type of wound region (i.e., slough, bone, and the like).,” should read, “type of wound region (i.e., slough, bone, and the like),” (in other words, the period after “like)” should be removed).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 24, in line 3, “providing the device of claim 20” is unclear.  Is this attempting to incorporate the device of claim 20 into claim 24?  If so, the resulting claim is indefinite because it would combine subject matter from two different statutory categories of invention.
	b) In claim 24, in lines 4-6, “the processor” the plurality of reference fluorescence-based images of targets” and “the anomaly result” lack antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20, 21 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20220240786 to Subhash et al. (hereinafter referred to as “Subhash”).
As to claim 20, Subhash discloses a device for training an analysis model for analyzing fluorescence-based images of targets, the device comprising:
	a processor ([0021]); and 
	a memory coupled to the processor and comprising instructions executable by the processor to ([0021]):
	receive a plurality of reference fluorescence-based images of targets, wherein at least some of the targets have a problematic cellular entity ([0054]; [0061]; [0024]);
	receive an anomaly result corresponding to each reference fluorescence-based image, the anomaly result indicating whether the target displayed in the reference fluorescence-based image has a problematic cellular entity ([0005]; [0063]); and
	train the analysis model based on the plurality of reference fluorescence-based images and their corresponding anomaly results, wherein the training allows the analysis model to detect presence of a problematic cellular entity in a target captured in a first fluorescence-based image ([0066]).
As to claim 21, Subhash discloses the device of claim 20, wherein, in response to receiving a reference fluorescence-based image, the instructions are executable to:
	generate a spatial map ([0030], the 3D depth map) and a spectral map corresponding to the reference fluorescence-based image ([0034], 3D spectral map); and
	train the analysis model using the spatial map and the spectral map ([0064]-[0067]).
Regarding claim 24, see the discussion above for claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 12-15, 17, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Subhash in combination with U.S. Patent Application Publication 20110117025 to Dacosta et al. (hereinafter referred to as “Dacosta”).
As to claim 1, Subhash discloses a device for examining a target, the device comprising:
	a first light source for emitting light for illuminating the target, wherein the emitted light has is in a wavelength band to cause the target, when illuminated, to fluoresce ([0051]; [0052]; illumination sources, including UV/blue source);
	an image sensor to directly receive light emitted by the target in response to the illumination thereof by the first light source, and to capture a fluorescence-based image formed based on the light emitted, wherein the fluorescence-based image comprises fluorescence emerging from the target ([0054], multispectral camera); and
	a processor to ([0021]):
	analyze, using an analysis model, the fluorescence-based image, wherein the analysis model is trained using a plurality of reference fluorescence-based images for detecting presence of problematic cellular entities in targets ([0061]; [0024]); and
	detect, based on the analysis, presence of a problematic cellular entity in the target, wherein, to perform the detection, the analysis model is trained to differentiate between fluorescence in the fluorescence-based image emerging from the problematic cellular entity and fluorescence in fluorescence-based image emerging from regions of other than the problematic cellular entity ([0024], e.g., can detect bacteria present in mouth tissues; [0064], uses a trained neural network; [0063], the bacteria is visible using fluorescence; [0052], tissue also fluoresces).
	With regard to a marker in the target, given the tissue as the target, whatever is in the tissue that causes it to fluoresce (e.g., [0052]) could be considered a marker.  Nevertheless, Subhash is silent with regard to a marker in the target.  However, markers that fluoresce when illuminated are exceedingly well known.  For example, Dacosta teaches a marker that fluoresces ([0012]).  It would have been obvious to one of ordinary skill in the art to utilize a marker as taught by Dacosta in Subhash’s invention because this would provide more controlled fluorescence for desired targets.  
As to claim 2, Subhash discloses the device of claim 1, wherein the device is portable and is designed to be handheld ([0036]).
As to claim 3, Subhash discloses the device of claim 2, wherein the device is a smartphone ([0036]).
As to claim 4, Subhash discloses the device of claim 1, wherein the problematic cellular entity is a pathogen ([0063]), but does not disclose wherein the target is a wound region, and wherein using the analysis model. the processor is to:
	identify location of the wound region based on the fluorescence-based image;
	detect presence of the pathogen in the wound region; and
	classify the pathogen present in the wound region.
	However, this is well known in the art.  For example, Dacosta teaches: 
	wherein the target is a wound region ([0011]), and wherein using the analysis model. the processor is to:
	identify location of the wound region based on the fluorescence-based image ([0185]);
	detect presence of the pathogen in the wound region ([0095]); and
	classify the pathogen present in the wound region ([0095]; [0202]).
	Dacosta’s invention would provide enhanced functionality of wound monitoring (Dacosta, [0011]), when analyzing tissues (Subhash, [0011]).  Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art to modify Subhash’s invention according to Dacosta.  
As to claim 6, Subhash and Dacosta render obvious the device of claim 4, wherein the analysis model comprises an artificial neural network (ANN) model (Subhash, [0061]), wherein using the ANN model the processor is to:
	receive the fluorescence-based image (Subhash, [0052]); and
	determine at least one of: family, genus, species, and strain of the pathogen in the wound region (Dacosta, [0096]).
As to claim 7, Subhash discloses the device of claim 1, wherein the target is a tissue sample, and wherein the processor is to detect the presence of at least one of: a cancerous tissue and a necrotic tissue in the tissue sample ([0024]; [0065]).
As to claim 8, Subhash discloses the device of claim 1, comprising a second light source that is to illuminate the target with white light ([0052], visible illumination), wherein the image sensor is to:
	directly receive light emitted by the target in response to the illumination thereof by the second light source ([0055]); and
	capture a white-light image based on the received light ([0055]), and
	wherein the processor is to detect the presence of an anomaly in the target based on analysis of the white-light image ([0065]).
As to claim 9, Subhash and Dacosta render obvious the device of claim 1, wherein the target is a wound region (Dacosta, [0011]).  Dacosta further teaches wherein the processor is to determine at least one of: degree of infection of the wound region, spatial distribution of the problematic cellular entity, and a wound healing rate ([0081]).  It would have been obvious to one of ordinary skill in the art to modify Subhash according to Dacosta to determine the degree of infection of the wound region, for example, because this would permit improved assessment of tissue conditions (Subhash, [0061]). 
As to claim 12, Subhash discloses the device of claim 1, comprising a display unit to display result of the detection of presence of the problematic cellular entity in the target ([0005]).
As to claim 13, Subhash discloses the device of claim 1, wherein the target is a tissue ([0005]), and a wherein the first light source is to emit light in one of: visible light and a near-infrared wavelength range for illuminating the target ([0052]), and wherein using the analysis model. the processor is to:
	analyze an image emitted by the target in response to the illumination thereof by the first light source ([0061]; [0064]);
	detect oxygenation at a plurality of regions in tissue based on the analysis ([0031]).
As to claim 14, Subhash discloses a system for examining a target, the system comprising:
	a processor to ([0021]):
	receive a fluorescence-based image of the target, wherein a device is coupled to the system and wherein the device comprises ([0054]):
	a first light source for emitting light for illuminating the target, wherein the emitted light is in a wavelength band to cause a target, when illuminated, to fluoresce ([0051]-[0052]);
	an image sensor to directly receive light emitted by the target in response to the illumination thereof by the first light source, and to capture the fluorescence-based image formed based on the light emitted, wherein the fluorescence-based image comprises fluorescence 
emerging from the target ([0054], multispectral camera);
	analyze, using an analysis model, the fluorescence-based image, wherein the analysis model is trained using a plurality of reference fluorescence-based images for detecting presence of problematic cellular entities of targets ([0061]; [0024]);
	detect, based on the analysis, presence of a problematic cellular entity in the target, wherein, to perform the detection, the analysis model is trained to differentiate between the fluorescence in the fluorescence-based image emerging from the problematic cellular entity and the fluorescence in the fluorescence-based image emerging from regions other than the problematic cellular entity ([0024], e.g., can detect bacteria present in mouth tissues; [0064], uses a trained neural network; [0063], the bacteria is visible using fluorescence; [0052], tissue also fluoresces); and 
	transmit, to the device, a result of the analysis, the result indicating whether the problematic cellular entity is present in the target ([0043]).
	With regard to a marker in the target, given the tissue as the target, whatever is in the tissue that causes it to fluoresce (e.g., [0052]) could be considered a marker.  Nevertheless, Subhash is silent with regard to a marker in the target.  However, markers that fluoresce when illuminated are exceedingly well known.  For example, Dacosta teaches a marker that fluoresces ([0012]).  It would have been obvious to one of ordinary skill in the art to utilize a marker as taught by Dacosta in Subhash’s invention because this would provide more controlled fluorescence for desired targets.
As to claim 15, Subhash discloses the system of claim 14, comprising the device ([0037]).
As to claim 17, Subhash discloses the system of claim 14, wherein the device comprises a second light source that is to illuminate the target with white light ([0052], visible illumination), wherein the image sensor is to:
	directly receive light emitted by the target in response to the illumination thereof by the second light source  ([0055]); and
	capture a white-light image based on the received light, and wherein the processor is to detect the presence of an anomaly in the target based on analysis of the white-light image ([0055]; [0065]).
As to claim 18, Subhash discloses the system of claim 14, wherein the target is a tissue ([0005]), and wherein the first light source is to emit light in one of: visible light and a near-infrared wavelength range for illuminating the target ([0052]), and wherein using the analysis model, the processor is to:
	analyze an image emitted by the target in response to the illumination thereof by the first light source ([0061]; [0064]);
	detect oxygenation at a plurality of regions in tissue based on the analysis ([0031]).
Regarding claim 22, see the discussion above for claim 1.
As to claim 23, Subhash discloses the method of claim 22, the method comprises:
	identifying, by the processor, using the analysis model, location of the target in the fluorescence-based image (Fig.7A, hard and soft tissue detection);
	detecting, by the processor, using the analysis model, presence of the pathogen in the target ([0063]); and
	classifying, by the processor, using the analysis model, the pathogen present in the target ([0066]; [0068]).  
Subhash further discloses wherein the problematic cellular entity is a pathogen ([0063])
	Subhash does not disclose wherein the target is one of: an edible product, a laboratory equipment, a sanitary device, a sanitary equipment, a biochemical assay chip, and a microfluidic chip.  However, this is well known in the art as evidenced by Dacosta ([0158]; [0259]; [0261]).  Dacosta’s invention would permit decreased spread of infection within hospitals and care facilities, and would also improve food safety.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Subhash according to Dacosta.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Subhash in combination with Dacosta and U.S. Patent Application Publication 20190187048 to Wood et al. (hereinafter referred to as “Wood”).
As to claim 5, Subhash and Dacosta render obvious the device of claim 4, wherein the analysis model comprises a machine learning (ML) model (Subhash, [0061], i.e., a neural network), wherein using the ML model the processor is to:
	receive features indicative of spectral intensities of pixels of the fluorescence-based
image (Dacosta, [0011]);
	identify the location of the wound region based on the features ([0011]; [0185]).  
	Neither Subhash nor Dacosta disclose:
	classify pathogen in the wound region as a gram positive pathogen and a gram negative pathogen based on the features.
	However, this is well known in the art.  For example, Wood teaches: 
	classify pathogen in the wound region as a gram positive pathogen and a gram negative pathogen based on the features ([0040]).  Since Subhash is concerned with detection of bacteria ([0024]; [0063]), It would have been obvious to one of ordinary skill in the art to modify Subhash’s invention according to Wood.

Claims 10, 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Subhash in combination with Dacosta and U.S. Patent Application Publication 20200330028 to Nejati  (hereinafter referred to as “Nejati”).
As to claim 10, Subhash and Dacosta render obvious the device of claim 1, but do not disclose it is comprising a thermal sensor for thermal imaging of the problematic cellular entity.  However, this is well known in the art as evidenced by Nejati ([0012]; [0045]).  Nejati’s technology would facilitate analysis of more types of tissues and improve diagnostics ([0004]-[0005]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Subhash’s invention according to Nejati.
As to claim 11, Subhash and Dacosta render obvious the device of claim 1, wherein the target is a wound region (Dacosta, [0011]), the device comprising a three-dimensional (3D) depth sensor (Subhash, [0029]), but do not disclose it is to determine a depth of a wound in the target.  However, this is well known in the art as evidenced by Nejati ([0056]).  Nejati’s technology would facilitate analysis of more types of tissues and improve diagnostics ([0004]-[0005]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Subhash’s invention according to Nejati.
As to claim 16, Subhash and Dacosta render obvious the system of claim 14, but do not disclose wherein the target is a wound region and wherein, prior to transmitting the fluorescence-based image, the device is to:
	identify, based on a segmentation model, location of the wound region in the fluorescence-based image, wherein the segmentation model is trained using a plurality of reference fluorescence-based images for locating wound regions, and wherein the analysis model is to classify pathogen in the located wound region.
	However, this is well known in the art.  For example, Nejati teaches the device is to:
	identify, based on a segmentation model, location of the wound region in the fluorescence-based image, wherein the segmentation model is trained using a plurality of reference fluorescence-based images for locating wound regions, and wherein the analysis model is to classify pathogen in the located wound region ([0066]-[0067]).  Nejati’s technology would facilitate analysis of more types of tissues and improve diagnostics ([0004]-[0005]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Subhash’s invention according to Nejati.
As to claim 19, Subhash and Dacosta render obvious the system of claim 14, but do not disclose wherein the device comprises a thermal sensor for thermal imaging of the problematic cellular entity.  However, this is well known in the art as evidenced by Nejati ([0012]; [0045]).  Nejati’s technology would facilitate analysis of more types of tissues and improve diagnostics ([0004]-[0005]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Subhash’s invention according to Nejati.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665